Smith, J.:
This is an action for an escape. Stickle, the plaintiff, recovered a judgment in Justices’ Court in the county of Cayuga, against one Andrews for falsely and fraudulently obtaining money, and a body execution was issued thereon in the usual form to one Bude, a constable, who arrested Andrews at Weedsport and took him to Auburn. While in Auburn, the constable, instead of taking Andrews to the jail, as the execution commanded, took him, at his request, to the office of one McLaughlin, where he left him, upon his promise that he would appear the next morning and give bail. The constable on his return not finding Andrews, went to the office of the sheriff, the defendant herein, and there left the execution. It was received by a deputy sheriff, who the next morning met Andrews and told him that he had the execution and that he had come after him, and thereupon Andrews, without any force being used upon him, went with the deputy to the sheriff’s office and there gave bail for the limits. He afterwards went beyond the jail liberties, and thereupon this action was commenced. The trial *419judge held the defendant liable and ordered judgment against him for the amount of the justice’s judgment with interest.
The ground taken by the defendant at the tidal and on this appeal is, that Andrews was not in the lawful custody of the- sheriff and the latter had no right to detain him, and consequently that there was no escape from his custody and the action cannot be maintained. The constable, in permitting Andrews to go on condition that he would appear the next morning and give bail, suffered a voluntary escape. The escape being voluntary, the constable could not afterwards retake or detain the prisoner without a new authority from the plaintiff in the execution, nor would the voluntary return or assent of the prisoner prevent the liability of the constable for the escape. (Lansing v. Fleet, 2 Johns. Cas., 3; Thompson v. Lockwood, 15 Johns. R., 256.) It follows that if the plaintiff had sued the constable for the escape, it would have been no defense to the latter to show that after the escape he had rearrested the prisoner and delivered him to the custody of the sheriff under the execution. But if the prisoner had been so rearrested and delivered to the sheriff, and the sheriff had received him in custody, and had subsequently permitted him to escape, would the previous escape suffered by the constable have been available to the sheriff as a defense? We think not. It is well settled that if a new sheriff regularly receives a prisoner from his predecessor, he is bound to detain him and is answerable for his escape, although a voluntary escape may have existed in the time of his predecessor: (Rawson v. Turner, 4 Johns. R., 469, and cases there cited by Van Ness, J., p. 413.) In the case before us the execution on which Andrews was arrested commanded not only the constable to arrest him, but also the keeper of the jail to receive and safely keep him until discharged according to law. The execution was delivered by the constable to the sheriff. Andrews, the morning after the constable let him go, went to the sheriff’s office and gave bail. Whether he did so voluntarily and in pursuance of his promise, or whether he was rearrested by the deputy and forced to go, was a question of fact upon which the witnesses differed somewhat, and which, we are to assume, was decided in favor of the plaintiff. It cannot be claimed that the deputy had any right to arrest Andrews. But if, as the testimony of the *420deputy warranted the court in finding, Andrews voluntarily went with. Mm to the slierifE’s office on being informed that he bad tbe execution, and there gave bail, we are of tbe opinion that tbe sheriff bad tbe right to receive bim under tbe execution, and that it was Ms duty to thereafter keep bim in custody. Tbe rule invoked by tbe sheriff is designed for tbe protection of tbe plaintiff in tbe execution, by making bis positive assent requisite to constitute a waiver which shall release tbe liability of tbe officer resulting from a voluntary escape permitted by bim. In this case tbe plaintiff, by bringing suit against tbe sheriff, elected to treat tbe prisoner as having been lawfully in tbe sheriff’s custody, and doubtless a satisfaction of tbe judgment be has recovered here would bar an action on bis part against tbe constable for tbe escape permitted by bim.
Tbe judgment should be affirmed.
Talcott, P. J., and Hardin, J., concurred.
Judgment affirmed.